                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:04CR331

       v.
                                                                 ORDER
MAURICE BUCKLEY, JR.

                     Defendant.

      This matter is before the Court on defendant Maurice Buckley’s (“Buckley”)
Unopposed Motion for Sentence Reduction Pursuant to the First Step Act (Filing No. 155),
Pub. L. No. 115-391, 132 Stat. 5194 (2018). Under the First Step Act, Buckley’s
mandatory-minimum term of imprisonment and advisory United States Sentencing
Guideline’s imprisonment range have been reduced to 120 months. The parties stipulate
(Filing No. 158) that Buckley has already served at least 120 months and request that the
Court, without further hearing, reduce Buckley’s sentence to time-served with eight years
supervised release to follow subject to the current standard terms and conditions of
supervised release. Upon careful review of the record and consideration of the 18 U.S.C.
§ 3553(a) sentencing factors, the Court agrees the stipulated reduction to a sentence of
time-served is appropriate. Accordingly,

      IT IS ORDERED:
      1.     The 2019 First Step Act Retroactive Sentencing Worksheet (Filing No. 153)
             is adopted without change.
      2.     The parties’ Stipulation (Filing No. 158) is approved.
      3.     Defendant Maurice Buckley’s Unopposed Motion for Sentence Reduction
             Pursuant to the First Step Act (Filing No. 155) is granted.
      4.     Buckley’s pro se Motion for Reduction of Sentence (Filing. No. 151) is
             denied as moot.
5.    Buckley’s sentence is reduced to time-served with eight years supervised
      release to follow.
6.    An amended judgment will be entered.
7.    A certified copy of this Order is to be provided to the United States Marshal.


Dated this 5th day of February 2019.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                       2
